      2:20-cv-01852-RMG          Date Filed 07/27/21       Entry Number 23        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Jerome Myers and Gloria Myers,      )                       Civil Action No. 2:20-1852-RMG
                                    )
                       Plaintiffs,  )
                                    )
       v.                           )                           ORDER AND OPINION
                                    )
Latoya Hobson, et al.,              )
                                    )
                       Defendants.  )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

this action be dismissed without prejudice for lack of subject matter jurisdiction. (Dkt. No. 21.)

For the reasons set forth below, the Court adopts the R & R as the order of the Court and dismisses

all claims without prejudice.

I.     Background

       Plaintiffs proceed pro se to contest the manner in which their deceased father’s probate

process was handled by Defendants who had various representative roles in the process. This

action appears to be the latest in a fourteen year old dispute brought by Plaintiffs in state and

federal court on similar grounds. See, e.g., No. 2:10-cv-2081-RMG-RSC, Dkt. No. 1 at 6

(dismissed for lack of jurisdiction). Here, Plaintiffs filed a 152-page amended complaint. (Dkt.

No. 6.) The U.S. Magistrate Judge issued a Proper Form order, in response to which Plaintiffs

filed 100 pages of documents pertaining to a referenced guardianship/conservatorship action. (Dkt.

Nos. 15, 15-1.) Plaintiffs then filed two motions for summary judgment and a motion for service.

In order to better decipher Plaintiffs’ allegations, in light of their sometimes incoherent complaint,

the Magistrate Judge reviewed the underlying actions’ documents, of which this Court takes

judicial notice. See Colonial Penn Ins. Co. v. Coil, 887 F.3d 1236, 1239 (4th Cir. 1989) (noting



                                                 -1-
       2:20-cv-01852-RMG         Date Filed 07/27/21       Entry Number 23        Page 2 of 4




that federal courts may take judicial notice of state and federal court records in appropriate

circumstances). Plaintiffs appear to bring causes of action sounding in fraud, negligence, breach

of contract, intentional infliction of emotional distress, and civil rights violations against various

individuals involved personally and/or professionally in their father’s probate process.

II.     Legal Standard

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are no objections to the R & R, the Court reviews the R & R to “only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

III.    Discussion

        It is clear that the Magistrate Judge carefully reviewed the pleading, as well as over a

decade worth of underlying documents, and correctly determined that the Court lacks subject

matter jurisdiction over this action. It is well established that a court has broad inherent power sua

sponte to dismiss an action, or part of an action, which is frivolous, vexatious, or brought in bad

faith. Ross v. Baron, 493 Fed. Appx. 405, 406 (4th Cir. 2012) (per curiam). Pro se complaints are

held to a less stringent pleading standard than are complaints brought by represented litigants.

Gordon v Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). But the Court should not ignore a clear

failure to allege facts that set forth a cognizable claim. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390-91 (4th Cir. 1990).




                                                 -2-
     2:20-cv-01852-RMG          Date Filed 07/27/21       Entry Number 23         Page 3 of 4




       The district court can exercise jurisdiction over a claim in two ways: diversity of citizenship

or federal question. For diversity jurisdiction, Plaintiffs must demonstrate complete diversity

among the parties and over $75,000 in controversy. 28 U.S.C. § 1332(a). Here, the amended

complaint makes clear that Plaintiffs and Defendants other than Defendant Hobson are residents

of South Carolina. For federal question jurisdiction, Plaintiffs must assert a cause of action

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The

amended complaint contains a few vague references to federal law violation, such as that “rights

were violated” under “Article III, Section 2, Article IV 2” and that “civil rights” were violated.

(Dkt. No. 6 at 91, 93.) But the Court “must look beyond the verbiage of a complaint to the

substance of the plaintiff’s grievance[.]” Burgess v. Charlottesville Savings and Loan Assoc., 477

F.2d 40, 43 (4th Cir. 1973). And “mere recitation of inapplicable statutes in connection with

patently frivolous claims” are insufficient to avoid dismissal for lack of jurisdiction. Rivers v.

Goodstein, No. 2:18-cv-2032-RMG-MGB, 2018 WL 4658487, at *6 (D.S.C. Sept. 7, 2018),

adopted 2018 WL 4656239 (D.S.C. Sept. 27, 2018). Here, as noted, Plaintiffs appear to bring

claims primarily sounding in tort relating to the handling of the underlying probate matter. The

Court, therefore, lacks subject matter jurisdiction over the claims, and declines to exercise

supplemental jurisdiction over the state law claims. See United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 726 (1966) (“[I]f the federal claims are dismissed . . ., the state claims should be

dismissed as well.”).

       In the R & R, the Magistrate Judge continues her analysis to determine that, even if the

Court did have jurisdiction over this action, Plaintiffs’ claims would be barred by the Rooker-

Feldman doctrine and the Younger abstention doctrine, as well as whether some Defendants would

be entitled to judicial immunity. The Court has considered that comprehensive analysis and




                                                -3-
      2:20-cv-01852-RMG         Date Filed 07/27/21      Entry Number 23       Page 4 of 4




declines to make that finding, in light of the fact that the Court clearly lacks subject matter

jurisdiction over the claims.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 21) as the order of the

Court and DISMISSES WITH PREJUDICE all claims against all Defendants. The Clerk is

directed to deny as moot Plaintiffs’ pending motions for summary judgment and service of process,

and to close this action.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge

July 27, 2021
Charleston, South Carolina




                                               -4-
